DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “based on a determination that the total length of the one or more indication information items to be included in the CSI is less than the preset length, adding, by the communication apparatus, one or more padding bits, to obtain a CSI bit sequence including the one or more indication information items and the one or more padding bits, wherein a total length of the CSI bit sequence is consistent with the preset length, and the one or more padding bits are zero-bits, and outputting, by the communication apparatus, the CSI bit sequence, wherein the preset length is determined based on a quantity of CSI reference signal (RS) ports” together with the other elements are the reasons for allowance.

2.	Regarding claim 7 – A communications apparatus, comprising: a processor, couple to a memory which stores program instructions for execution by the processor, wherein by executing the program instructions, the apparatus is configured to: determine whether a total length of one or more indication information items to be included in channel state information (CSI) is less than a preset length, based on a determination that the total length of the one or more indication information items to be included in the CSI is less than the preset length, add one or more padding bits, to obtain a CSI bit sequence including the one or more indication information items and the one or more padding bits, wherein a total length of the CSI bit sequence is consistent with the preset length, and the one or more padding bits are zero-bits, and output the CSI bit sequence, wherein the preset length is determined based on a quantity of CSI-reference 
3.	Regarding claim 15 – An apparatus, comprising one or more processing circuits, wherein the one or more processing circuits are configured to: determine whether a total length of one or more indication information items to be included in channel state information (CSI) is less than a preset length, based on a determination that the total length of the one or more indication information items to be included in the CSI is less than the preset length, add one or more padding bits, to obtain a CSI bit sequence including the one or more indication information items and the one or more padding bits, wherein a total length of the CSI bit sequence is consistent with the preset length, and the one or more padding bits are zero-bits, and output the CSI bit sequence, wherein the preset length is determined based on a quantity of CSI reference signal (RS) ports, and wherein the quantity of CSI-RS ports and the preset length have one or both of the following relationships: when the quantity of CSI-RS ports is 4, the preset length is 16, and when the quantity of CSI-RS ports is greater than 4, the preset length is 27.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-20 are allowable over the prior art of record.

Conclusion

Claims 1-20 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2018/0287844 A1) discloses method and device for transmitting and receiving PSS in wireless access system supporting narrowband IoTs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks

or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313
John Pezzlo
19 January 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465